Citation Nr: 0206249	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  96-33 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected 
lumbar strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from June 1974 to June 1977.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 RO rating decision which 
denied an increased (compensable) rating for service-
connected lumbar strain.  In October 1998, the Board remanded 
the case to the RO for further development.  

The October 1998 Board remand, in part, requested the RO to 
adjudicate an intertwined claim of service connection for 
postoperative degenerative disc disease of the lumbar spine, 
and to give the veteran an opportunity to appeal such claim 
if it was denied.  In an August 1999 decision, the RO denied 
service connection for lumbar spine degenerative disc 
disease; in that same month, the veteran was notified of this 
action and of his right to appeal; and he did not thereafter 
appeal.  Thus the issue of service connection for 
postoperative degenerative disc disease of the lumbar spine 
is not before the Board.  38 U.S.C.A. §§ 7104, 7105, 7108.

In a September 2000 decision, the Board denied an increased 
(compensable) rating for service-connected lumbar strain.  
The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2001, the VA 
Secretary filed a motion with the Court, requesting that the 
Board decision be vacated and the case remanded for 
consideration of the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  By a May 2001 order, the 
Court granted the motion, and the case was subsequently 
returned to the Board.  By a September 2001 letter, the Board 
gave the veteran an opportunity to submit additional evidence 
and argument.  No additional evidence was submitted, and 
additional written argument was submitted by the veteran's 
representative in May 2002.





FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for an increased 
(compensable) rating for his service-connected lumbar strain, 
and evidence relevant to the claim has been developed to the 
extent possible.  

2.  The veteran's service-connected lumbar strain is 
manifested by no more than slight subjective symptoms and no 
limitation of motion.  Current functional impairment of the 
low back is due to non-service-connected postoperative 
degenerative disc disease.  


CONCLUSIONS OF LAW

1.  The notice and duty to assist requirements of the VCAA 
have been met with respect to the veteran's claim for an 
increased (compensable) rating for service-connected lumbar 
strain.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The criteria for a compensable rating for service-
connected lumbar strain have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic 
Codes 5292, 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from June 1974 to June 
1977.  Service medical records note that in October 1975 he 
was seen after an automobile accident and complained of left 
hip pain; findings were essentially normal; and the 
impression was contusion.  In November 1975, he complained of 
low back pain since the accident, and the assessment was 
muscle strain.  In January 1976, the veteran was seen for 
complaints of low back pain after heavy lifting, and the 
assessment was lumbar strain due to incorrect lifting.  On a 
history form for his April 1977 service separation 
examination, the veteran gave a history of low back pain 
since an October 1975 accident; on objective clinical 
evaluation for the separation examination, the spine and 
musculoskeletal system were normal.  

On VA examination in September 1977, the veteran complained 
of pain in the upper lumbar area that was aggravated by 
activity.  No radiation of pain was noted.  The diagnosis was 
lumbar strain, by history only, claimed symptomatic.  The 
examiner noted that there were no abnormal clinical findings.  
X-rays of the lumbar spine were within normal limits.  

In a December 1977 decision, the RO granted service 
connection for lumbar strain, with a 10 percent evaluation.  

On VA examination in September 1980, the diagnosis was 
recurrent low back pain occurring after heavy work.  

In a September 1980 decision, the RO reduced the veteran's 
evaluation for service-connected lumbar strain to a 0 percent 
(noncompensable) rating.  The noncompensable rating has 
remained in effect to date.  

Private treatment notes show that in November 1981 the 
veteran complained of mid-dorsal back pain without history of 
trauma.  A December 1987 record shows that he twisted his 
lower back after lifting a bag of sand.  The diagnosis was 
acute lumbosacral sprain.  In January 1988, the veteran was 
seen for low back complaints after he fell off a snowmobile.  
In March 1991, he was seen for low back symptoms which 
reportedly occurred when he was wheeling a 55-gallon drum 
down a ramp at work; the drum reportedly broke loose and he 
fell to the ground, striking his lower back.  The diagnosis 
was severe lumbosacral sprain with contusion to the lower 
back.  Later records show low back complaints. 

Private medical records note that in April 1994 the veteran 
had acute onset of back pain and difficulty with ambulation 
after lifting some heavy objects at work. He was then 
hospitalized for bed rest with pelvic traction.  Diagnoses 
included lumbosacral strain and sprain.  X-rays of the back 
revealed mild degenerative changes.  A computerized 
tomography (CT) scan showed that he had some mild disc 
protrusions, as well as lumbarization of S1, and impressions 
were lumbosacral strain and multiple disc protrusions.  

Numerous later medical records show the veteran was examined 
and treated for low back symptoms, and he was awarded 
worker's compensation due to disability from the April 1994 
industrial accident.

In a March 1995 report (related to worker's compensation), 
Eugene Branovacki, M.D. related that the veteran had low back 
pain that radiated down the right leg.  The doctor noted that 
before the April 1994 industrial injury, the veteran had a 
back disorder (including injury in the Army).  Dr. Branovacki 
indicated that the veteran's present back disability was 50 
percent causally related to the industrial injury of April 
1994, while the remaining 50 percent was the result of the 
pre-existing conditions and probably some additional 
aggravation in the fall of 1994.  

In an April 1995 medical report related to Social Security 
Administration (SSA) disability benefits, Jeffrey Stein, M.D. 
noted that X-rays and examination of the veteran were 
consistent with pathologic changes in the low lumbar region.  
Dr. Stein said that he could not determine whether or not 
such was a result of the work-related injury, as the veteran 
stated these represented chronic changes and may have just 
simply been exacerbated by the injury in 1994.  

Private medical records from 1995 show that the veteran 
received physical therapy treatment for low back symptoms.  A 
May 1995 statement from Hamburg Physical Therapy refers to 
worker's compensation and notes the veteran reported he 
initially injured his back at work in April 1994, although he 
also gave a history of a prior back injury in 1980.

A June 1995 private medical record reflects that the veteran 
had lower extremity paresthesias on the left side when he re-
injured his lower back after a fall.  Physical examination 
showed 25 percent loss on forward flexion and extension of 
the lumbar spine with 25 percent loss on rotational 
movements.  Strength and deep tendon reflexes were normal.  

In August 1995, the veteran filed a claim for an increased 
(compensable) rating for service-connected lumbar strain.

A September 1995 notice from the SSA reveals that the veteran 
was denied entitlement to disability benefits based on the 
claim that he filed.  

Correspondence from William N. Capicotto, M.D., dated in and 
after November 1995, describes the veteran's treatment for 
multiple disc herniations following his industrial accident.  
A December 1995 letter notes that the veteran was relatively 
active until the April 1994 work-related accident.  

VA medical records dated in 1996 show that the veteran 
received continued treatment for low back symptoms.  It was 
noted that he had a history of 4-5 injuries to his back from 
falls.  Lower extremity weakness was noted bilaterally.  
Range of motion testing revealed 50 percent limited flexion 
and 75 percent limited extension.  Rotation and lateral 
bending was 50 percent limited.  The diagnosis was 
degenerative disc disease and herniated nucleus pulposus.  

A June 1996 electromyography study noted findings compatible 
with possible radiculopathy at L4-5.  

In an August 1996 letter (related to worker's compensation), 
Stephen S. Choi, M.D. stated that he believed the veteran's 
problem was due to the degenerative disc disease involving 
the protruding disc, as well as stenosis in the lumbar spine.  
The letter included an extensive history of the veteran's 
past medical history and treatment, beginning in the 1980s.  
He stated that it was his medical opinion that the veteran's 
original injury in the Army probably caused the disc 
degeneration which was gradually ongoing and aggravated with 
the 1994 injury.  The diagnostic impressions were recurrent 
low back strain, severe, with occasional left and right sided 
pain, more pronounced on the left side; and rule out chronic 
pain syndrome in the back.  

An August 1996 decision by the SSA reveals that the veteran 
was awarded SSA disability benefits based on severe lower 
back pain. The veteran was found to be disabled since 
November 1995.  

On VA examination in September 1996, the veteran reported 
that he experienced low back pain since his fall in April 
1994.  He complained of chronic low back pain with radiation 
down both legs.  On examination, it was noted that he had 
tenderness along the midline of his lower back region but no 
gross deformities were observed.  He could not bend to touch 
his toes due to pain.  The veteran demonstrated limitation of 
straight leg elevation due to low back pain.  Paresthesias 
along both legs, on the anterior aspect, were noted.  No 
cyanosis, clubbing or edema was shown.  Neurological 
examination was within normal limits.  The diagnosis was 
herniated lumbar disc with radiculopathy.  

On VA general medical examination in October 1996, the 
veteran reported that he sustained a work injury to his back 
in 1994.  He complained of back pain which radiated down his 
left leg with paresthesia.  It was noted that he wore back 
brace, walked very stiffly and appeared to be in a lot of 
pain.  Range of motion testing revealed flexion of 60 degrees 
with left and right lateral bending of 20 degrees.  The 
examiner noted that the veteran had a diagnosis of chronic 
lower back pain which may be due to disc protrusion.  

During a December 1996 pre-operative review, Dr. Capicotto 
noted that the veteran continued to suffer from severe pain 
in the back and legs.  

In December 1996, the veteran was admitted to a private 
hospital for treatment of multiple disc herniations and 
stenosis.  It was noted that he had a history of lumbar back 
problems and left leg radicular symptoms.  The veteran 
underwent multi-level diskectomy and fusion of the spine from 
L2 to S1.  

In a March 1997 letter, Dr. Capicotto related that the 
veteran's preoperative back pain was virtually fully resolved 
following surgery.

In an April 1997 report, a VA physician indicated that he had 
reviewed the veteran's claims folder, and the doctor opined 
that, inasmuch as the veteran was asymptomatic from 1980 to 
1987, he did not feel that his discogenic disease "for the 
most part" would be related to his service-connected 
lumbosacral strain.  He further noted that the multiple 
imaging studies that had been performed constantly revealed a 
lumbarization of S1 which was a predisposing factor to a 
herniation of the lumbosacral disc at some later date.  The 
VA doctor concluded that the service-connected condition 
should remain chronic strain of the lumbosacral spine.  

On VA examination in July 1997, the veteran reported that he 
was totally disabled and received worker's compensation and 
SSA disability benefits.  It was noted that he wore a spinal 
brace and ambulated with the use of a cane.  The veteran 
related that he had marked difficulty driving and was unable 
to lift anything more than 10 pounds.  The examiner indicated 
that the veteran's gait was extremely labored and he walked 
with a kyphotic gait of 20 degrees of flexion.  Range of 
motion testing revealed flexion of 45 degrees, extension of -
20 degrees, lateral bending of 10 degrees, and rotation of 30 
degrees to both sides.  The diagnosis was severe advanced 
progressive degenerative disc disease of the lumbosacral 
spine status post recent surgical intervention consisting of 
diskectomy and spinal fusion.  The examiner noted that the 
veteran was 100 percent disabled.  

VA medical records dated in 1998 note that the veteran was 
treated for low back pain.  Degenerative joint disease and 
status post-lumbar fusion was noted.  

In May and June 1998 letters, Dr. Capicotto related that the 
veteran had reached maximum medical improvement following 
lumbar spinal fusion surgery.  He said that he doubted that 
the veteran would ever be able to return to gainful 
employment.  

On VA spine examination in July 1999, the veteran complained 
of continued low back symptomatology.  It was noted that 
muscle strength was 5/5, with no evidence of a positive 
straight leg raise.  The veteran demonstrated an antalgic 
gait.  Range of motion testing of the lumbosacral spine 
revealed flexion to 30 degrees, extension to 20 degrees, 
lateral flexion to 30 degrees, and rotation to 25 degrees.  
The examiner noted that the etiology of the veteran's low 
back pain did not appear to be traumatic in nature.  No 
evidence of motor weakness or excess fatigability or 
incoordination was demonstrated.  The examiner indicated that 
the veteran's limitation of motion was related to his fusion 
from L2 to S1.  The examiner opined that the veteran's 
current low back disability was more related to his operation 
which was more related to degenerative changes and not due to 
lumbar strain.  It was noted that the etiology of the 
veteran's symptomatology related to back surgery was 
uncertain.  In an addendum, the VA examiner explained that 
given the veteran's age and no history of trauma, it was more 
likely that his L2-S1 fusion was related to a degenerative 
etiology and not to any incident of service including his 
lumbar strain.  

On VA neurological examination in July 1999, the veteran 
related that his back pain returned after surgery in 1996.  
He complained of sharp, burning, and crushing pain, mainly in 
the left lower back area which radiated down the left thigh, 
knee and ankle with occasional weakness and numbness in the 
leg.  The veteran indicated that in the past he tried a TENS 
unit, anti-inflammatory medication, and multiple cortical 
steroid injections, including epidural injections, with no 
benefit.  On physical examination, deep tendon reflexes were 
depressed in the left lower extremity.  Sensory examination 
showed a slightly decreased light touch in the left L5-S1 
distribution.  Straight leg raising test was positive in the 
left lower extremity.  Lumbar range of motion was decreased.  
The examiner noted that the veteran walked with a slight 
limp.  It was noted that an EMG study revealed chronic 
radicular dysfunction in the left L4-5, S1 nerve 
distribution.  The diagnoses were post-lumbar laminotomy 
syndrome, low back syndrome, and radicular pain in the left 
lower extremity with EMG evidence consistent with left L4-5 
and S1 radicular dysfunction.  The examiner indicated that 
the veteran's back problem appeared to be moderate to severe 
and related to his multiple disc herniations in the past and 
subsequent post-laminotomy syndrome.  It was noted that such 
problems appeared to be chronic radicular in etiology and not 
lumbar strain in etiology.  In an addendum, the examiner 
stated that it was more likely than not that the veteran's 
degenerative disc disease was not related to the in-service 
accident.  

In an August 1999 decision, the RO denied service connection 
for degenerative disc disease of the lumbar spine (as noted 
in the introduction of the present Board decision, such RO 
decision has not been appealed).  The RO continued to deny a 
compensable evaluation for service-connected lumbar strain.  

II.  Analysis

A.  VCAA

The Secretary's March 2001 motion and the May 2001 Court 
order direct that the Board determine whether there has been 
compliance with the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  The companion VA regulation on this 
subject is found at 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159). 

The early case law from the Court, following enactment of the 
VCAA, including near the time of the Secretary's motion/Court 
order in the present appeal, was that cases involving almost 
any VA claim had to be remanded to determine the 
applicability of the VCAA.  See, e.g., Holliday v. Principi, 
14 Vet.App. 280 (2001).  However, the case law has evolved, 
and the Court has more recently recognized that the VCAA does 
not apply and remands are not required in a number of 
situations, such as when the record shows the evidence has 
already been fully developed and that there is no reasonable 
possibility that further development would aid in 
substantiating a claim.  See, e.g., Wensch v. Principi, 15 
Vet.App. 362 (2001).

The VCAA was enacted in November 2000.  Recent cases from the 
U.S. Court of Appeals for the Federal Circuit indicate that 
when VA action (including RO and Board action) on a claim was 
completed prior to enactment of the VCAA, and an appeal is 
taken to the Court, the Court should not retroactively apply 
the notice and duty to assist provisions of the VCAA.  See 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
Dyment v. Principi, No. 00-7075 (Fed. Cir. Apr. 24, 2002).  
In September 2000, the Board denied the claim which is now on 
appeal.  As such Board decision was prior to the enactment of 
the VCAA, it seems (from the recent Federal Circuit cases) 
that the notice and duty to assist provisions of the VCAA 
would not apply to appellate proceedings in the Court.  

In any event, the September 2000 Board decision is now 
vacated, and the Board must address whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA.

In brief, the VCAA and companion regulation require that the 
VA notify a claimant of the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159.  In addition, the VCAA and companion regulation 
provide that the VA must make reasonable efforts to obtain 
evidence to substantiate the claim, including obtaining 
identified records and providing a VA examination when 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. §  3.159.  

The file shows that since the claim for an increased rating 
was filed, the veteran and his representative have been 
actually aware of evidence necessary to substantiate the 
claim for an increased rating.  If actual knowledge were not 
enough, the VA has repeatedly notified the veteran and his 
representative of evidence required to substantiate the 
claim.  Such notice is found in correspondence, the rating 
decision, the statement of the case, supplemental statements 
of the case, and a Board remand.  The Board concludes that 
the notice provisions of the VCAA and companion regulation 
have been satisfied in this case.  

With respect to claims for increased ratings, it appears the 
VCAA and the companion regulation add little if anything to 
the duty to assist provisions established by Court decisions 
under prior law.  Under prior law, increased rating claims 
were considered well grounded (a concept eliminated by the 
VCAA), which triggered the duty to assist including obtaining 
pertinent medical records and providing a VA examination.  
See, e.g., Caffrey v.  Brown, 6 Vet. App. 377 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Murincsak v.  
Derwinski, 2 Vet. App. 363 (1992).  In any event, the file 
shows full compliance with the duty to assist provisions of 
the VCAA and related regulation.  After the veteran filed his 
claim for an increased rating, the RO (including after a 
Board remand to develop the evidence) obtained identified 
pertinent medical records and provided VA examinations.  
After the Court order in the present case, the Board gave the 
veteran and his representative another opportunity to submit 
any additional evidence, but none was submitted.  Based on 
the entire record, the Board finds that all relevant evidence 
has been developed to the extent possible, and the duty to 
assist provisions of the VCAA and related regulation have 
been satisfied.

B.  Compensable rating for 
service-connected lumbar strain

The veteran claims an increased (compensable) rating for 
service-connected lumbar strain. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Lumbosacral strain is rated 0 percent when there are slight 
subjective symptoms only.  It is rated 10 percent when there 
is characteristic pain on motion.  38 C.F.R. § 4.71a, Code 
5295.  

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Code 5292.  When these 
requirements are not met, a 0 percent rating is assigned.  
38 C.F.R. § 4.31.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  As pointed out in the 
introduction of the present Board decision, the veteran's 
only service-connected back condition is lumbar strain.  The 
RO has determined that postoperative degenerative disc 
disease of the low back is non-service-connected, and that 
decision is not on appeal.  Manifestations not resulting from 
a service-connected disability must be excluded when rating 
such condition.  38 C.F.R. § 4.14.  

Historical medical evidence shows the veteran's service-
connected lumbar strain was asymptomatic and rated 
noncompensable for a number of years.  He had multiple post-
service back injuries, the most significant one being an 
industrial back injury in 1994 which led to worker's 
compensation.  Following the 1994 back injury, he was found 
to have degenerative disc disease of the low back with 
multiple disc herniations, and in 1996 he underwent surgery 
in which herniated discs at multiple levels were removed and 
the lumbosacral spine was fused from L2 to S1.  Ongoing 
medical records dated to 1999 describe significant limitation 
of motion and other functional impairment of the low back, 
but such is due to 
non-service-connected postoperative degenerative disc disease 
of the low back, not due to service-connected lumbar strain.

Viewing historical and recent medical records together, it is 
evident that the service-connected lumbar strain is 
manifested by slight subjective symptoms only and no 
limitation of motion.  Such is to be rated noncompensable.  
Current low back impairment is due to non-service-connected 
postoperative degenerative disc disease, and such may not be 
considered in support of the claim for an increased rating.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
his claim for a compensable rating for service-connected 
lumbar strain must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An increased (compensable) rating for service-connected 
lumbar strain is denied.  





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

